UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1723


CARL WOMACK,

                     Plaintiff - Appellant,

              v.

JOHANNA FINKELSTEIN, Acting in her capacity as a Clerk of Court for
Buncombe County NC,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:19-cv-00150-MR-WCM)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carl Womack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carl Womack appeals the district court’s order dismissing on 28 U.S.C.

§ 1915(e)(2)(B) (2012) review his 42 U.S.C. § 1983 (2012) complaint and his petition for

“Enforcement of Olmstead Act[] and Community Based Health Care.” We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Womack v. Finkelstein, No. 1:19-cv-00150-MR-WCM (W.D.N.C. June

6, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2